DETAILED ACTION
Allowable Subject Matter
Claims 84, 86 and 87 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 82, 82, 85, 88 and 89 are rejected under 35 U.S.C. 102(a1)(1) as being anticipated by Buckby et al. (WO 2013/025746).

           Regarding claim 1, Buckby teaches a method for monitoring a characteristic of a printed image of a thermal transfer printer, comprising: 

           printing an image on the substrate at the printing location by transferring ink from a region of the ribbon in a printing operation (see fig. 1), a negative image being formed on the region of the ribbon ([0071]); 
           transporting the region of the ribbon, by a ribbon transport system (fig. 1, items 2, 3), from the printing location towards an imaging location along a ribbon transport path (see fig. 1); 
           determining whether a characteristic of the ribbon transport meets a predetermined criterion ([0098], note that the speed of the ribbon must be determined to be less than the speed of the substrate. Note also that “a characteristic of the ribbon transport” could mean anything related to the ribbon), 
           in response to determining that the characteristic meets the predetermined criterion, obtaining, by an image capture system, a ribbon image of the negative image ([0078], note that this step is carried out periodically simply to check print quality); 
           processing said ribbon image to generate data indicative of the characteristic of the printed image (Note that this could mean almost anything. Here, if upon processing of the captured image, the image quality is below a certain threshold, adjustments are made to the speed, etc. of the ribbon to correct print quality).           Regarding claim 2, Buckby teaches the method according to claim 1, wherein said characteristic of the ribbon transport is associated with a ribbon transport speed ([0098]).           Regarding claim 3, Buckby teaches the method according to claim 1, wherein the characteristic of the ribbon transport meets the predetermined criterion when the ribbon transport speed is substantially equal to a predetermined ribbon transport speed ([0098], Note that the ribbon must move slightly slower than, i.e., “substantially equal to,” the predetermined ribbon speed that would be used if the ribbon and substrate moved at the same speed during standard printing).

           Regarding claims 82, 83, 85, 88 and 89, Buckby teaches the method according to claim 1, wherein the characteristic of the ribbon transport is associated with a stability of movement of the ribbon transport, wherein said characteristic of the ribbon transport is associated with a stability of a ribbon transport speed, wherein said characteristic of the ribbon transport comprises an acceleration of a deceleration of a ribbon transport speed, and wherein the characteristic of the ribbon transport meets the predetermined criterion when the acceleration of the deceleration is below a respective threshold when a ribbon transport speed is substantially equal to a predetermined ribbon transport speed, and wherein the obtaining takes place when the criterion is met ([0098], Note that the ribbon must move slightly slower than, i.e., “substantially equal to,” the predetermined ribbon speed that would be used if the ribbon and substrate moved at the same speed during standard printing. Note that “a stability of movement of the ribbon transport” and “stability of ribbon transport speed” can be said to be met when it is determined by Buckby that its ribbon speed is constant. Further, when Buckby determines that its speed is constant, acceleration and deceleration are both below 
         As noted above, the language “characteristic of the ribbon transport” can mean anything related to the ribbon. Further, to say that the characteristic “comprises” a change in direction or an acceleration or a speed does not narrow the scope of the claims because all ribbons including that disclosed by Buckby have ribbon transports with those characteristics. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buckby.
           Regarding claim 5, Buckby teaches the method according to claim 1. Buckby does not explicitly teach transporting the region of ribbon, by the ribbon transport system, past the imaging location a plurality of times; and 
           obtaining, by the image capture system, said image of the negative image at a predetermined one of said plurality of times. However, because Buckby concerns itself with correction of print quality defects via feedback processing, the claimed limitations would necessarily be met in normal operation of Buckby’s device. That is, because .  


Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that because Buckby is silent as to when the disclosed imaging takes place, it is likely that Buckby’s imaging takes place after several printing cycles. On the other hand, Applicant explains, the claimed invention images the ribbon in real time. Or at least this is the argument as Examiner understands it. 
Examiner finds this argument unpersuasive. As shown in Buckby, fig. 1, imaging sensor 20 is located directly adjacent printhead 4 so that a use portion of the ribbon would be imaged as it is moved out from underneath head 4 toward take-up spool 11. Because a standard ribbon has colored panels in sequence, whichever panel(s) were to be imaged would pass under imaging element 20 just after usage leaving other ribbon panels still in the printing process. That is, the because the direction of the ribbon is generally reversed after the use of four colored panels (M, C, Y, B), if M is the first panel used, the ribbon speed is determined upon initial contact of the M panel with the printing substrate, and once the M panel is to be moved from under the printhead to allow for a 
Furthermore, Applicant explains that the claimed invention executes its determining, obtaining and processing steps in real time and highlights that Buckby is silent on this. First, as explained above, it seems clear to Examiner that the structure of Buckby’s device would allow only for operation of real-time determining, obtaining and processing. That is, while Buckby never explicitly states that it operates in real time, it is inherent within the structure that this is how the device would operate. 
However, even if, for the sake of argument, Buckby did not disclose all claimed steps, claim 1 does not require any such real-time limitation. For instance, the claimed determining step could take place any time before the obtaining step. Let’s say, the printer determines that there is a misalignment in the speeds of the ribbon and the printing substrate. It then does image capturing steps and speed adjustment steps alternatingly until the device is synchronized so that the ribbon and substrate move at perfect relative speeds. Any one of those image capture steps could be said to be in response to any determination that the speeds were correct or incorrect because each imaging step is checking to make sure that the speeds are, in fact, relatively correct. Thus, while it seems Applicant reads specificity onto the claim language “in response to,” Examiner still reads the claim broadly and insists that the limitations are disclosed by Buckby. 
The standing prior art rejection with respect to claim 1 is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853